Citation Nr: 0315540	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-15 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.
This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


REMAND

The claim for an increased rating for PTSD was initiated by 
receipt of VA hospitalization records of treatment for the 
PTSD in February 1997.  The record reflects that the 
veteran's most current VA examination is dated in March 1999.  
The Board notes that a contemporaneous examination is 
warranted for the purpose of determining the current level of 
severity of the veteran's service-connected PTSD.  See 
Caffrey v. Brown, 6 Vet. App; 377, 381 (1994).  

In response to a VA letter dated in August 2002 requesting 
the veteran to identify facilities from which he received, 
the veteran indicated in August 2002 that his treatment has 
been limited to the VA medical facility.  Thus, the Board is 
of the view that the veteran's most current treatment 
records, if any, from the VA medical facility in San Juan, 
Puerto Rico should be obtained and associated with the 
claims.   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain all medical 
records from the VA medical facility in San 
Juan, Puerto Rico for any treatment for 
veteran's service-connected PTSD since December 
2001.  

2.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran 
to be afforded a psychiatric examination to 
ascertain the severity of his PTSD.  Send the 
claims folder to the examiner for review.  All 
necessary tests should be accomplished.  The 
examiner is to provide a multi-axial 
assessment, including assignment of a Global 
Assessment of Functioning (GAF) score; an 
explanation of what the score represents; and 
the percentage of the score representing 
impairment due solely to PTSD.  The examiner 
should assess the extent of the occupational 
and social impairment due solely to PTSD.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should be 
set forth.  

3.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
claim of entitlement to an increased rating for 
PTSD.  If the claim remains denied, the veteran 
and his representative should be furnished an 
appropriate supplemental statement of the case 
and given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




